Citation Nr: 1231801	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity.

2.  Entitlement to a separate compensable rating for residual muscle injuries from shrapnel wounds to the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part granted service connection for scars from residual shrapnel wounds to the right lower extremity and assigned a noncompensable (0 percent) initial rating effective from August 1, 2000.

The Veteran requested a Board hearing in November 2003, but he later withdrew this request in December 2003.

Another issue that was previously appealed to the Board was service connection for arthritis of the multiple joints.  The Board denied this claim in March 2006, but this matter was appealed to the U.S. Court of Appeals for Veterans Claims (Court), and in September 2007 the parties filed a Joint Motion for Remand.  By an Order entered in September 2007 the Court granted this motion and vacated the March 2006 decision, and remanded the claim for compliance with the instructions in the Joint Motion.  

Thereafter, in February 2009 the Board remanded the service connection claim for arthritis of the multiple joints and entitlement to an initial compensable rating for residual scars from shrapnel wounds to the right lower extremity.

In a May 2010 rating decision the RO granted service connection for left wrist sprain; left wrist scars; sprain of the thumb, index finger, long finger, ring finger, and little finger; and for left little finger sprain with flexion contracture, all claimed as arthritis of the multiple joints.  In a November 2010 rating decision, service connection also was granted for left toe sprain.  Finally, in a September 2011 Board decision, the Board granted service connection for arthritis of the hips, which was the remaining joint issue on appeal.  Therefore, the issue of entitlement to service connection for arthritis of the multiple joints has been resolved and there is no further case or controversy with respect to that matter. 

The Board remanded the claim for an initial compensable rating for residual scars from shrapnel wounds to the right lower extremity again in September 2011.  The remand directives included obtaining private treatment records from Dr. Syed Shah dated since 2001, VA treatment records from North Texas VA Healthcare System dated from January 2003 to June 2004, providing a VA examination addressing the scars and any muscle impairment, and then readjudicating the claim under both the old and new regulations pertaining to scars.  

All relevant treatment records were obtained and the pertinent VA examinations were provided in March 2012.  However, there were several remand directives that were not precisely followed.  Unretouched color photographs of the scars were provided but were not included with the examination report, as directed in the remand.  The report also noted the length of the scars in centimeters but did not provide the square inch measurement, as directed in the remand.  In addition, the most recent supplemental statement of the case (SSOC) in June 2012 only noted the scar criteria in effect as of October 2008.  

In spite of these missteps the Board finds that overall there was substantial compliance with the directives of the Board's remand.  Even though the scar criteria were not listed in the pertinent rating schedule provisions section of the June 2012 SSOC, in the analysis section of the SSOC, the RO addressed the relevant rating criteria for rating scars under DC 7805, which was in effect prior to the most recent change in the regulations in October 2008, and thus provided sufficient information in its readjudication of the claim.  Moreover, while the examination report did not include the unretouched colored photographs, the examiner indicated a review of the photographs and provided sufficient detail for the Board to rate the present severity of the scars on the right lower leg.  Finally, even though the scars were not measured in square inches, it was noted that the scars were linear, and therefore measuring only the length of the scars would seem more appropriate, in this regard.  Also, given the relatively small size of the scars, measuring in cm rather than inches does not impede assigning an appropriate rating.  As the directives of the Board remand were substantially complied with, no further remand is warranted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
The issue of service connection for a thyroid condition has been raised by the record via a statement from the Veteran's representative in January 2006.  The issue of entitlement to a separate rating for residual muscle damage from shrapnel wounds on the left lower extremity also has been raised by the record in a November 2003 statement from Dr. Syed Shah and a March 2012 VA examination report.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a separate rating for residual muscle damage from shrapnel injury to the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From August 1, 2000, the Veteran's disability has been manifested by scars on the right knee measuring approximately 1.2 square cm, and linear scars on the right shin measuring from 0.5 cm to 1.0cm, with slight hypopigmentation but not painful or disfiguring and not causing limitation of function.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected residual scars from shrapnel injury to the right lower extremity are not met. 38 U.S.C.A. §§ 1155, 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.14, 4.118, DCs 7801, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, DCs 7801, 7803, 7804, 7805 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in March 2002, March 2006, and April 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above. The March 2006 and April 2009 letters also provided the Veteran with information on how VA determines and assigns effective dates and the evidence necessary to substantiate an initial increased rating claim.  The claim was subsequently readjudicated in November 2010 and June 2012 SSOCs, thereby curing any timing defects in the notice. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The RO also has provided him with VA examinations addressing all the relevant criteria. 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The RO granted service connection for residual scars from shrapnel wounds to the right lower extremity in June 2002, assigning a noncompensable rating, effective August 1, 2000.  The Veteran subsequently appealed this rating contending that his residual scarring from the shrapnel wounds to the right lower leg warranted a higher rating.  He asserts that his scars cause pain, swelling, and limited mobility in his leg when walking.  His representative argued in August 2012 that another diagnostic code addressing myofascial pain syndrome would be more appropriate to rate the scar.  

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The scar residuals from shrapnel wound to the right lower extremity are rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2002).  

During the course of this claim on appeal, the Schedule for rating criteria that addresses the evaluation of scars was revised, effective on August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised again.  73 Fed. Reg. 54,708 (Oct. 23, 2008).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date. Id.  The Veteran filed his service connection claim prior to 2008 (in August 2000) and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim. 

The RO applied the criteria under Diagnostic Code (DC) 7805 that were in effect at the time of the June 2002 rating decision.  Prior to August 30, 2002, DC 7805 provided that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805.  DC 7803 provided that a superficial, poorly-nourished scar with repeated ulceration scar warranted a 10 percent rating. 38 C.F.R. § 4.118, DC 7803 (2002).  Finally, DC 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are tender and painful on objective demonstration. 38 C.F.R. § 4.118, DC 7804 (2002). 

Effective August 30, 2002, the criteria for rating scars under DC 7805 did not change.  DC 7804 also did not substantively change except that it was noted that a 10 percent rating is warranted for scars, superficial, painful on examination.  And Note (1) added that: A superficial scar is one not associated with underlying soft tissue damage.  DC 7803 provided that a superficial, unstable scar warranted a 10 percent rating. Note (1) directs the rater to consider that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) also again directs the rater to consider that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7803 (2003).  

DC 7801 pertains to scars, other than head, face, or neck, that are deep or that cause limited motion.  Area or areas exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  Area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating.  Area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating, and an area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  

Prior to addressing the facts of the Veteran's claim, the Board notes that the matter of whether entitlement to a separate rating is warranted for muscle impairment associated with the residuals of shrapnel wounds to the right lower extremity has been remanded, as briefly mentioned in the introduction, and therefore any related muscle impairment will not be addressed in this decision.

The Veteran's service-connected shrapnel injuries were result of a terrorist attack that happened during the Veteran's military service in Saudi Arabia.  An August 1996 memorandum in his personnel file notes that the Veteran was authorized for a Purple Heart from receiving several cuts and bruises in June 1996 from an explosion of a terrorist bomb that killed and injured Air Force personnel.  His injuries were consistent with those from a bomb that shattered glass.  It was noted that he received medical treatment at the triage area but this information was not documented due to workload requirements of medical personnel and the member's immediate schedule departure.

Soon after the Veteran's retirement from the military, he underwent a general VA examination in September 2000.  The report noted multiple medical problems, but evaluation of the Veteran's scars was not provided.

The next VA examination was provided in August 2003.  The examination report noted that the Veteran had scars on his legs from the shrapnel, which were very small, about the size of a 10-cent piece or 25-cent piece, and had some discoloration.  The scars were all smooth and the Veteran was slightly tender under the scars.  However, the examiner really thought that the pain was not due to the shrapnel but due to the Veteran's peripheral neuropathy that he had plus degenerative arthritis problems.  He also had 1+ and 2+ edema of both legs, secondary to his renal disease.

The Veteran's private physician, Dr. Syed Shah, submitted a letter dated in November 2003 noting that the Veteran had been under his care since January 2001 and since then he had noticed aches and pain in the Veteran's legs.  The complaints were getting worse and the swelling and pain encountered limited his mobility.  Dr. Shah found that these conditions were directly related to the injuries sustained from shrapnel wounds.  Treatment records from Dr. Shah's office dated from 2001 to 2010 primarily note physical therapy for the legs, including the knees, iliotibial band syndrome, and the hips.

A July 2010 VA examination addressing the scars was provided.  It was noted that the Veteran received shrapnel wounds to the lower extremities in 1996; there were foreign bodies embedded in the lacerations, which were removed in the field.  There were no complications from the wounds.  He denied any history of damage to the nerves or arteries but did complain that his right knee felt unstable and wobbled.  On physical examination the examiner commented that the primary area of involvement was the knee, anteriorly over the patella.  On the right knee there was a cluster of scars with the following measurements: 0.5 cm x 2 mm (0.2 cm); 1 cm x 2 mm (0.2 cm); 1 cm x 3 mm (0.3 cm); and 0.5 cm x 2 mm (0.2 cm).  In addition inferomedial to that cluster of scars was a 1 cm by 5 mm (0.5 cm) scar.  There were no other significant scars on the right lower extremity.  The scars were not painful on examination.  There was no skin breakdown; they were superficial without underlying soft tissue damage.  There was no limitation of motion or other limitation of function.  There was no redness, inflammation, edema or keloid formation.  They were not adherent to underlying tissue.  The contour of all the scars was flat with the exception of the one on the right knee that was inferomedial to the cluster; the contour of this scar was elevated.  There was no abnormal texture; the scars were slightly hypopigmented.  They were not indurated or inflexible, and there was no underlying soft tissue loss.  There also was no involvement of any muscle groups; the scars were not unstable; and there was no evidence that they were poorly nourished with repeat ulceration.  The total surface of the scars was estimated at 264 square millimeters; however this total would have to include the scars on both legs (as the left leg scars also were addressed in the examination).  For the right knee, the total scar measurements would be 1.2 square cm.  Color photographs of the knee were provided.

The Veteran subsequently underwent a scar and muscle VA examination in March 2012.  The muscle examination noted, among other findings, that the Veteran had entrance scars that were small or linear indicating short track of missile through muscle tissue, but that the muscle injury did not affect muscle substance or function.  The examiner also noted that the Veteran had issues with dependent edema to the knees bilaterally, and bilateral stocking distribution paresthesias, which were both secondary effects of the Veteran's long-standing diabetes and were unrelated to his shrapnel wounds.  The scar examination noted that the Veteran had multiple well-healed linear scars of the bilateral anterior shins.  The examiner commented that no complaints were made by the Veteran with regard to the healed skin scars, and no symptoms were associated at that time.  The scars were not painful or unstable with frequent loss of covering of the skin.  There were no scars due to burns.  The anatomical region of the scars (i.e., the right shin) was not affected by the scars.  The scars were noted to be linear and their measurements were as follows: 0.5 cm, 0.5cm, 1.0cm, and 1.0cm. It was not specified whether the scars were superficial or deep.  The examiner finally commented that the claims file was reviewed in entirety at the time of the examination.  Color photographs of the scars were provided.  The current resulting scars from the shrapnel injuries in 1996 were normally healed without disfigurement.  There was no underlying adhesion or keloid formation noted.  Texture was normal.  The scars were mildly hypopigmented.  There was no underlying muscle tissue found.

The rating criteria in effect, both prior to August 30, 2002, and thereafter, show that the Veteran is not entitled to a compensable rating for the scars associated with the shrapnel injuries to the right lower extremity.  Specifically the VA examiners noted that there was no pain associated with the scars and no limitation of function of the affected part (i.e., the right lower extremity).  There was no underlying soft tissue damage and the scars were normally healed and were not unstable.  The only finding was mild hypopigmentation.  The total area of the scars on the right knee was 1.2 square cm in July 2010.  The scars measurements were not provided in square centimeters on the right shin on the March 2012 examination report, because it was noted that the scars are linear; but given the small measurements provided in a range from 0.5 cm to 1 cm, even considering both the scars on the right shin and the knee together, the total scar measurements would not nearly approximate the criteria for 39 square centimeters, which is required for the minimum 10 percent rating under DC 7801.  

While the Veteran has complaints of pain and swelling in the right leg, these complaints were attributed to his other service-connected disabilities, namely his diabetic neuropathy of the lower extremities, renal disease, and arthritis of the multiple joints.  The Veteran cannot be rated twice for the impairment associated with these disabilities.  See 38 C.F.R. § 4.14.  Even the Veteran's private doctor, Dr. Shah, noted that the complaints of swelling and pain and limited mobility were related to the injuries sustained from shrapnel wounds, but not the actual scarring that resulted from the wounds.  There is no other impairment shown to be related to the scars on the right lower extremity.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  As the record does not show any impairment that can be related to the scars in the right lower extremity, a compensable rating is not warranted.

The Board acknowledges the Veteran's complaints that the scars on his lower leg cause pain, swelling, and limited mobility in his leg when walking; and notes that the Veteran is competent to make these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credibility of the Veteran's assertions concerning the impairment in his right leg.  

However, it does not follow that his right lower extremity scars are necessarily related to any of the reported symptoms of pain, swelling, and limited mobility of the leg.  While the Veteran is competent to state that he has suffered from this symptomatology, he is not competent to determine the underlying cause of those symptoms, i.e., the right lower leg scars.  It is also significant that the Veteran has been diagnosed with other disabilities that can cause such symptoms of pain, swelling, and limited mobility of the leg, including diabetic neuropathy, renal disease, and arthritis of the multiple joints, and that VA examiners have found that there is no impairment associated with the scars on the right lower extremity and that the Veteran's complaints have been attributed to the other service-connected disabilities.  His private doctor, Dr. Shah, related the Veteran's complaints of swelling and pain and limited mobility to the injuries sustained from shrapnel wounds, but not the scars that resulted from the injuries; and once again, any residual muscle impairment in the right lower extremity is remanded below.  

The Veteran contends that his complaints of pain, swelling, and limited mobility are related to the scars on the right lower extremity; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between the current symptomatology and the service-connected scars, because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of the pain, swelling, and limited mobility of the right leg are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

Although the Veteran did not request to be evaluated under the criteria in effect after October 23, 2008, he would not be entitled to a compensable rating under these criteria either.  The Board notes that the new criteria instruct to rate other disabling effects not considered under DCs 7800-7804 under the appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2011).  Other than possibly the muscle codes, addressed in the remand section, the medical evidence of record does not reveal that the Veteran's service-connected scar residuals of shrapnel injury to the right lower extremity result in any disabling effects that should be rated under diagnostic codes other than those for scars.

The record also does not indicate painful or unstable scars, as contemplated under the newest version of DC 7804, or burns scars as contemplated under DCs 7800-7802.  See 38 C.F.R. § 4.118.

With respect to the effective date for the assigned rating, the RO assigned an effective date of August 1, 2000, based on the date of the Veteran's retirement from the service.  The Veteran has had the scars since his original injury in service, and other than physical therapy for pain in the legs he has not had any treatment for the scars after service.  Therefore, it is reasonable to conclude that the scar symptoms have not changed over the years since service.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his residuals of shrapnel wound to the right lower extremity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his scars on his right leg.  The March 2012 VA examination report specifically notes that the Veteran's scars did not impact his ability to work.

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a compensable rating for the residual scars on the right lower extremity due to shrapnel wounds.  Therefore, entitlement to an initial rating higher than 0 percent for the scars on the right lower extremity is not warranted. 

To the extent that the Veteran has contended that the scarring from the shrapnel injury to the right lower extremity is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b) (2011). To afford justice in exceptional situations, an extraschedular rating can be provided. See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's right leg scars (i.e., mild hypopigmentation) are not shown to cause any impairment.  Thus, the current rating of 0 percent reasonably describes the Veteran's service-connected scar residuals of shrapnel injury to the right lower extremity.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity is denied.


REMAND

The record shows the Veteran may be entitled to a separate compensable rating for residual muscle damage associated with his shrapnel injury to the right lower extremity.  His private physician, Dr. Shah, submitted a statement in November 2003 that the Veteran had pain and swelling in the legs from the shrapnel injuries in service.  Most recently, a March 2012 VA examination report noted the Veteran had a penetrating muscle injury in service and presently has a myofascial pain syndrome in the legs that was caused by his shrapnel injury.

The RO has not evaluated the Veteran under rating codes for muscle injuries and/or myofascial pain syndrome.  Therefore, the RO's adjudication of entitlement to a separate compensable rating for muscle injury associated with the shrapnel wounds to the right lower extremity should be conducted before the Board can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria necessary to substantiate his claim for a separate compensable rating for residual muscle injury to the right lower extremity from shrapnel wounds, and include the information and evidence he should provide, and the information that VA can provide or obtain.

2.  Thereafter, conduct any further development deemed warranted, including but not limited to obtaining any supplementary opinions regarding his muscle injuries to the right lower extremities or updated examinations.

3.  Then, readjudicate the Veteran's claim and consider whether a separate compensable rating is warranted for any muscle injury residuals or myofascial pain syndrome in the right lower extremity as a result of shrapnel injury.  If the benefit is denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


